DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/391,469 filed on 12/27/2016, which is now PAT 10349969, which is a DIV of 15/060,535 filed on 03/03/2016, which is now PAT 9566084, which is a CON of PCT/JP2015/056229 filed on 03/03/2015 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0080925 to Schulte et al. (Schulte).
Schulte teaches:
st recess), the recess portion does not overlap with the hollow portion, and the axis member is arranged in the recess portion (Fig. 1 reproduced with annotation below).




    PNG
    media_image1.png
    663
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    299
    media_image3.png
    Greyscale

Claim 4:  The sheath (Fig. 2 reproduced with annotation below) comprises a sheath side attaching portion, the sheath side attaching portion is provided at a position offset from the hollow portion in an opening/closing direction of the jaw (Fig. 2 reproduced with annotation below), and the second recess is provided in the sheath side attaching portion (Fig. 2 reproduced with annotation below).


    PNG
    media_image4.png
    428
    554
    media_image4.png
    Greyscale


Claim 5:  The movable handle comprises a jaw side attaching portion (Fig. 8A reproduced with annotation below), and the first recess is provided in the jaw side attaching portion.

    PNG
    media_image5.png
    644
    609
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of US 2010/0331873 to Dannaher et al. (Dannaher).
Schulte teaches:
The energy treatment device according to claim 5 (see rejection of claim 5 above).  Schulte further teaches the first recess (Fig. 8A reproduced with annotation above) is a through hole which penetrates the jaw side attaching portion,
Schulte fails to teach:
Claim 6:  The through hole comprises a first hole portion in which the axis member is arranged, and a second hole portion in which the axis member is not arranged.
Claim 7:  A preventing member that prevents the axis member from falling out of the through hole, wherein the preventing member is arranged in the second hole portion.
Dannaher teaches:
In the same field as endeavor, an ultrasonic device for cutting comprises a movable jaw connecting to a sheath via bearing sets (201a-b, Fig. 4c) and bearing caps/preventing member (204a-b, Fig. 4c).
Claim 6:  The through hole comprises a first hole portion in which the axis member is arranged, and a second hole portion in which the axis member is not arranged (Fig. 4c reproduced with annotation below).



    PNG
    media_image6.png
    586
    792
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the connection of the movable handle to the sheath using bearing sets and caps as taught by Dannaher into Schulte as a substitution of a known connection to another that yield predictable result of the movable jaw pivoting in relation to the sheath.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the current invention, however, fails to disclose the dimension in which the diameter of the hollow portion plus the diameter of the first recess divided by two is less than the distance between the central position of the hollow portion and the central position of the first recess in opening/closing direction of jaw.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771